Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending and have been examined.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 03/03/22.
   Status of the claims:
Claims 1, 9, 12-13 have been amended.
The rejection of claims 12 -13 under 35 U.S.C. 101 is withdrawn in response to Applicant's amendment filed on 03/03/22.
Applicant’s arguments, see Remarks pages 8-10, filed 03/03/22, with respect to the rejection of claims 1-13 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Florian Petit (WO 2018162007 A1) necessitated by the claim amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “Transmitter, Receiver, Computing unit” in claims 1, 4-6, 8-9, 12-13 and “means” in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: Page 6, lines 12-18 and page 8 lines 3-6
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hinderling et al. (US 10345434 B2) in view of Florian Petit (WO 2018162007 A1).
Regarding claim 1, Hinderling teaches multiple-pulses-in-air (MPiA) laser scanning system configured for measuring the time-of-flight of laser pulses taking into account MPiA ambiguities, comprising: 
a laser scanner (Fig. 2, col 9: lines 53-56. See also, Fig. 3a) including: 
a transmitter (Fig. 2 transmitter 2, Col 9: lines 60-66. See also, fig. 1, fig. 3a, and fig.5a) configured for transmitting a plurality of consecutive laser pulses as send pulses towards a target, and 
a receiver (Fig. 3, receiving unit 3) configured for detecting the send pulses returning from the target as return pulses (col 10: lines 7-19), wherein the send pulses are transmitted at such a pulse repetition frequency that a time between transmission of two consecutive send pulses is shorter than a time between transmission of one of the two send pulses and reception of its echo returning from a distance within a nominal distance measurement range of the laser scanner (col 11: 27-46); and 
a computing unit configured to provide an assignment of one of the return pulses to one of the send pulses by MPiA disambiguation and, based thereof, to determine the one of the 
wherein the laser scanner is configured for executing a range probing at intermittent points in time (Col 3: line 59 to col 4: line 2), wherein the computing unit is configured for carrying out the assignment based on range tracking, wherein the one of the return pulses is assigned to the one of the send pulses by taking into account a measurement value indicative of a time-of-flight determined based on at least another of the return pulses (Col 11: lines 27-47. See also, col 6: lines 21-41) 
Hinderling fails to explicitly teach wherein each range probing comprises a probe shot involving transmission and reception of a laser pulse in a time-of-flight arrangement which is constructed to be free of the multiple- pulses-in-air problem, and by taking into account at least one probe value indicative of a time-of-flight determined based on a probe shot of the range probing as reliable measurement value.
However, Petit shows a test pulse that a priori collects information about the range of objects for a more complex measurement process to be performed later (Fig. 3, FIG. 3 is a flowchart of an example method. First, at least one laser light source of a laser scanner for emitting at least one first laser pulse into an angular range is triggered in 1001. The at least one laser pulse may be referred to as a test pulse that a priori collects information about objects in the angular range……).
It would have been obvious to modify Hinderling’s Laser Scanner, in view of Petit, to include a laser test pulse so that the laser scanner can have the ability to adjust the pulse scheme to approximate target ranges.
Regarding claim 4, Hinderling teaches the laser scanning system according to claim 1, wherein the computing unit is configured for carrying out the assignment by taking into account the temporally closest range probing preceding the return pulse, or by taking into account the temporally closest range probing succeeding the return pulse (Col 5: lines 17-25 and lines 34-38. See also, col 6: lines 13. See also col 3: lines 40-52).
Regarding claim 13, Hinderling teaches a computer program product comprising program code which is stored on a non-transitory machine-readable medium having computer-executable instructions for performing: 
carrying out an assignment of a return pulse of a laser scanner to a send pulse of the laser scanner by MPiA disambiguation based on range tracking, wherein the return pulse is assigned to the send pulse by taking into account a measurement value indicative of a time-of-flight determined based on at least another return pulse of the laser scanner (Col 6: lines 21-41. See also, Figs. 3a-e), and 
by taking into account at least one probe value indicative of a time-of-flight determined based on a range probing as reliable measurement value (Col 11: lines 27-47. See also, col 6: lines 21-41).
Hinderling fails to explicitly teach wherein the range probing comprises a probe shot involving transmission and reception of a laser pulse in a time-of- flight arrangement which is carried out at intermittent points in time by the laser scanner and constructed to be free of the multiple-pulses-in-air problem.
However, Petit shows a test pulse that a priori collects information about the range of objects for a more complex measurement process to be performed later (Fig. 3, FIG. 3 is a flowchart of an example method. First, at least one laser light source of a laser scanner for emitting at least one first laser pulse into an angular range is triggered in 1001. The at least one laser pulse may be referred to as a test pulse that a priori collects information about objects in the angular range……).
It would have been obvious to modify Hinderling’s Laser Scanner, in view of Petit, to include a laser test pulse so that the laser scanner system can have the ability to adjust the pulse scheme to approximate target ranges.

Claims 2-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hinderling et al. (US 10345434 B2) in view of Florian Petit (WO 2018162007 A1) and Andreas Axelsson (US 10845467 B2).
Regarding claim 2, Hinderling as modified in view of Petit , fails to explicitly teach The laser scanning system according to claim 1, but Axelsson  teaches wherein the laser scanner is configured: Page 2 of 10Application No. 16/160,885 Attorney Docket Number K1033.10404US01 Responsive to Office Action dated December 7, 2021
 to direct the send pulses towards the target according to a spatial scan pattern having spatially different scan points (Fig.2C), and 
to carry out at least part of the range probing at different scan points of the spatial scan pattern (col 7: lines 37-45. See also, Column 7 line 55- column 8 line 3).
It would have been obvious to modify Hinderling’s Laser Scanner, in view of Axelsson, to to have a spatial scan pattern so that the laser scanner system can be used to scan each surface point from different viewing angles and minimize shadow effects and also use less energy to scan large area.
Regarding claim 3, Hinderling as modified in view of Petit and Axelsson, teaches the laser scanning system according to claim 2, wherein the laser scanner is configured for aerial surveying of an overflown terrain, generating the spatial scan pattern such that it has a transverse extension with respect to a flight direction of the laser scanner (Axelsson, Figs. 2a-2c, col 7: lines 19-36 and Column 7 line 55-column 8 line 3), 
and for carrying out at least part of the range probing at different scan points along the transverse extension (Figs. 2a-2c, col 7: lines 19-36 and Column 7 line 55-column 8 line 3).
It would have been obvious to combine Hinderling’s Laser Scanner with Axelsson because is each surface point can be scanned from different viewing angles and minimized shadow effects and also used less energy to scan large area.
Regarding claim 7, Hinderling as modified in view of Petit and Axelsson, teaches the laser scanning system according to claim 1, wherein the computing unit is further configured for determining a confidence level of the assignment, wherein the confidence level is determined based on at least one of: 
a difference between the measurement value and the probe value determined from the temporally closest range probing, 
a similarity of different sections of a chronological course of determined measurement values, a statistical model, and 
a mathematical measure (Axelsson, col 5: lines 6-20).
It would have been obvious to combine Hinderling’s Laser Scanner with Axelsson because is because is saved time and more accurately determine the relative position between the vehicle and the object.
Regarding claim 8, Hinderling as modified in view of Petit and Axelsson, teaches the laser scanning system according to claim 7, wherein: the laser scanner is configured for imprinting a regular pulse-position modulation onto the send pulses (Axelsson, col 6: line 66 to col 7: line 10), and 
 the computing unit is configured for determining the confidence level based on the pulse- position modulation, and a statistical method or mathematical measure (Axelsson, col 5: lines 6-20).
It would have been obvious to combine Hinderling’s Laser Scanner with Axelsson because is because is saved time and more accurately determine the relative position between the vehicle and the object.
Claims 5-6, are rejected under 35 U.S.C. 103 as being unpatentable over Hinderling et al. (US 10345434 B2) in view of Florian Petit (WO 2018162007 A1) and Landau et al. (US 5638164 A).
Regarding claim 5, Hinderling, as modified in view of Petit fails to explicitly teach but Landau teaches the laser scanning system according to claim 1, wherein the computing unit is further configured: 
to record a history of probe values determined from different range probings and of measurement values determined based on different return pulses, 
to apply a heuristic technique for approximating a shape component of the target based on the history, and to take into account the shape component for carrying out the assignment (Fig. 2B, col 7: lines 10-29. See also, claim 16).
It would have been obvious to modify Hinderling’s Laser Scanner, in view of Landau, to store in the computing unit information such as previous probe values, shape that the laser scanner system can be used to detect object or recognize a suspect target very fast which is important for moving target detector systems because the difficulty of returning to the exact location of a target increases as the target detector moves further from the target.
Regarding claim 6, Hinderling, as modified in view of Petit and Landau, teaches the laser scanning system according to claim 5, wherein the computing unit is configured for applying the heuristic technique by means of a moving analysis of the history based on a moving time window comprising multiple return pulses, wherein the moving time window has a fixed size which is larger than a time interval between consecutive range probings (Landau, col 2: lines 46-55. See also, col 3: lines 1-14).
It would have been obvious to combine Hinderling’ laser scanner with Landau because is saved time, faster detection, and more accurately recognized a suspect target.

Claims 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hinderling in view of Petit, Rieger et al. (US 20180224528 A1), and Landau.
Regarding claim 9, Hinderling, as modified in view of Petit,  teaches laser scanning system according to claim 1, wherein the computing unit is configured 
to generate

Hinderling, as modified in view of Petit, fails to explicitly teach, but Rieger teaches to determine a confidence level of the one of the return pulses to a different send pulse in case the confidence level is below a defined threshold (para [0009]. See also, fig. 3. Para [0031] and abstract).
It would have been obvious to modify Hinderling’s Laser Scanner, in view of Rieger, to include a confidence level threshold so that the laser scanner can be used reduced the effects of blind ranges (or a reception gap) to the receipt of a reflected pulse.
Hinderling, as modified in view of Petit and Rieger, fails to explicitly teach, but Landeau teaches to carry out a selection of one of the assignments by respectively generating corresponding point cloud sections within the 3D point cloud, and by carrying out a comparison of the point cloud sections with the neighborhood within the 3D point cloud (Landau, Fig. 3. See also, col 7: lines 21-28 and col 3: lines 29-31).
It would have been obvious to combine Hinderling’ laser scanner with Landau because is saved time, faster detection, and more accurately recognized a suspect target.
Regarding claim 11, Hinderling, as modified in view of Petit and Rieger, teaches the laser scanning system according to claim 9, wherein the selection is based on a density criterion for the 3D point cloud (Rieger, para [10]: lines 1-14).
It would have been obvious to modify Hinderling’s Laser Scanner, in view of Rieger, to include a density criterion so that the laser scanner can be used to have a faster response time and a better resolution.
Regarding claim 12, Hindeling, as modified in view of Petit, teaches computer program product comprising program code which is stored on a non-transitory machine-readable medium having computer-executable instructions which, when run on a computing unit of a laser scanning system according to claim 1, cause the computing unit to perform:
carrying out an initial assignment of a return pulse of a laser scanner to a send pulse of the laser scanner based on range tracking, wherein the return pulse is assigned to the send pulse by taking into account a measurement value indicative of a time-of-flight determined based on at least another return pulse of the laser scanner (Col 6: lines 21-41. See also, Figs. 3a-e), 
Hindeling as modified in view of Petit, fails to explicitly teach but Rieger teaches computer determining a confidence level of the initial assignment, and generating an alternative assignment of the return pulse to a different send pulse of the laser scanner in case the confidence level is below a defined threshold (Rieger, para [0009]. See also, fig. 3. Para [0031] and abstract),
It would have been obvious to modify Hinderling’s Laser Scanner, in view of Rieger, to include a confidence level threshold so that the laser scanner can be used reduced the effects of blind ranges (or a reception gap) to the receipt of a reflected pulse.
Hindeling as modified in view of Petit, also fails to explicitly teach but Landau generating a 3D point cloud based on the initial assignment and targeting information for the send pulses defined by a scanning pattern of the laser scanner, and Page 5 of 10Application No. 16/160,885 Attorney Docket Number K1033.10404US01 Responsive to Office Action dated December 7, 2021carrying out a selection of one of the assignments by respectively generating corresponding point cloud sections within the 3D point cloud, and by carrying out a comparison of the point cloud sections with the neighborhood within the 3D point cloud (Landau, Fig. 3. See also, col 7: lines 21-28 and col 3: lines 29-31).
It would have been obvious to combine Hinderling’ laser scanner with Landau because is saved time, faster detection, and more accurately recognized a suspect target.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hinderling in view of Petit, Rieger et al. (US 20180224528 A1), Landau, and Axelsson.
Regarding claim 10, Hindeling as modified in view of Petit, Rieger, and Landau fails to explicitly teaches but Axelsson teaches the laser scanning system according to claim 9, wherein the confidence level is determined based on at least one of a similarity of different sections of a chronological course of determined measurement values, a statistical model, and a mathematical measure (col 5: lines 6-20).
It would have been obvious to combine Hinderling’s Laser Scanner with Axelsson because is because is saved time and more accurately determine the relative position between the vehicle and the object.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645